Citation Nr: 0426007	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  95-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for alcohol and drug 
abuse.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel
INTRODUCTION

The veteran had active duty from July 1978 to May 1984.  He 
was imprisoned for 78 days from May 1, 1980, to July 17, 
1980, and had a total of 597 days lost, in addition due to 
being absent without leave (AWOL) during the remainder of his 
tour of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by  
the San Diego, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the above  
claims.  The case was thereafter transferred to the Oakland, 
California, RO.

In December 2002, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).

In April 2003, this case was remanded to the RO for further 
development, which has been completed.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not shown during 
active service or during the initial post-service year, and 
there is no competent medical evidence relating the veteran's 
current psychiatric disorder to service. 

2.  The veteran filed his claim for service connection for 
alcohol and drug abuse after October 31, 1990.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).  

2.  Service connection for alcohol and drug abuse is denied 
as a matter of law.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.301 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in June 2003.  The RO notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims for service connection and of what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  He was also asked to submit 
evidence and/or information in his possession to the RO.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The June 2003 letter was not mailed to the veteran until 
after the RO's initial adjudication of the claims, as the 
VCAA had not been enacted at the time of the 1994 rating 
decision.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); 38 U.S.C.A. § 7261(b)(2) (West 2002).  The 
veteran had ample time to provide information and evidence in 
support of the claims, and based on the information and 
evidence obtained after adequate notice was provided, there 
is simply no indication that disposition of the claims would 
have been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the June 2003 letter, the veteran did not provide any 
additional information or evidence showing that an acquired 
psychiatric disorder had its onset during active service.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records, service personnel records and post-service VA and 
private records.  Social Security Administration (SSA) 
records have also been received.  Pursuant to the Board's 
April 2003 remand, the RO attempted to get medical records 
from the veteran's time at Ft. Leavenworth, Kansas, during 
his military service.  In October 2003, the National 
Personnel Records Center (NPRC) responded that a search of 
1980 clinical and mental health at Ft. Leavenworth, Kansas, 
failed to produce any records for the veteran, and that no 
outpatient treatment records were found.  Subsequent to the 
remand, additional and duplicate records were received from 
the Department of Corrections in California.  There is no 
indication of any relevant records that the RO failed to 
obtain.

In an August 2004 statement, the veteran's representative 
alleges that there are still missing in-service records to 
support the veteran's claims.  He cites to the military 
documents, DA Forms 4465, showing counseling and treatment in 
service.  Specifically, the representative argues that the 
veteran was in an Alcohol and Drug Abuse Prevention and 
Control Program while on active duty, and that he received 
psychiatric treatment during that time.  However, as noted 
above, the NPRC has reported that any such records are not 
available.  Also, in this case, regarding the claim for 
alcohol and drug abuse, the essential facts are not in 
dispute; that claim rests on the interpretation and 
application of the relevant law.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 5-04.  Again, no further action is required.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  The veteran was examined by VA in April 
2004, and the examiner provided a detailed opinion based upon 
review of the claims folder.  Re-examination is not warranted 
and no further assistance to the veteran is required.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims.


II.  Factual background

Service medical and personnel records show that the veteran 
had active duty from July 1978 to May 1984.  He was 
imprisoned for 78 days from May 1, 1980, to July 17, 1980, 
and had a total of 597 days lost, in addition due to being 
AWOL during the remainder of his tour of active duty.  DA 
Forms 4465, Alcohol and Drug Abuse Prevention and Control 
Program (ADAPCP), show that the veteran received treatment 
from October 1980 to January 1981.  That treatment included 
scheduled non-resident counseling, command consultation, and 
individual counseling and therapy.  In a May 1984 Statement 
of Option, the veteran opted not to undergo a separation 
examination.  

When the veteran originated his claim, he stated that he was 
treated at Highland General Hospital in June 1984, a month 
following service separation.  In November 1994, Highland 
stated that no information for the veteran was found, or did 
not correspond with the dates requested of June 1984.  

Prison records from the early 1990s show the first diagnosis 
of a psychiatric disorder.  For example, in January 1992, a 
medical doctor examined the veteran during incarceration, and 
determined that he had adjustment disorder.  In February 
1992, the diagnosis was adjustment disorder with anxious 
mood, with consideration of bipolar disorder in a manic phase 
without psychotic features, and alcohol dependence and 
cocaine dependence.  In a note written in July 1992, a first 
watchman observed the veteran's behavior of kicking and 
pounding on his cell door while he was incarcerated, and that 
the veteran yelled that he was hearing voices.  A March 1993 
medical record shows that the veteran was diagnosed with 
chronic undifferentiated schizophrenia by a medical doctor 
while incarcerated.  In July 1993, the diagnosis was organic 
hallucinations, PCP, in remission.  It was assessed that the 
veteran did not have a mental disorder at that time.  An 
evaluation done in July 1994 shows that he was not psychotic 
or schizophrenic at that time.  It was suspected that his 
psychotic symptoms were due to the medications or drugs that 
he took, including cocaine.  

In August 1996, the veteran was seen at VA by a social worker 
for financial matters.  He indicated having concurrent 
psychiatric treatment.  

Social Security Administration records, received in May 2000, 
show the veteran's medical records from incarceration in the 
early 1990s, and the diagnoses concluded therein.  

VA medical records from the Fresno Medical Center, dated from 
March 2000 to January 2002, show that the veteran attended 
group counseling, and that he had problems with anger 
management.  The records also show that in April 2001, the 
diagnosis was adjustment disorder.  In November 2001, he was 
hospitalized.  The admission diagnoses were depression, 
cocaine and cannabis dependence, and to rule out substance 
induced mood disorder.  The discharge diagnoses were 
substance induced mood disorder, and antisocial personality 
disorder.  In a January 2002 report, the diagnoses were 
cocaine dependency and an antisocial personality disorder.  

In May 2002, the veteran was evaluated at VA and the 
diagnosis was history of depression, possible bipolar 
disorder.  He was referred to the mental health clinic.  In 
June 2002, the veteran was evaluated at VA mental health 
services and the diagnosis was cocaine abuse, in remission by 
his report, alcohol abuse, and polysubstance abuse in 
remission.  In July 2002, the diagnosis was depression, not 
otherwise specified, history of bipolar disorder, and 
psychosis, not otherwise specified, with anti-social 
personality disorder.  

At the December 2002 video-conference before the undersigned, 
the veteran testified about his tumultuous childhood, that he 
entered service when he was 16 years old, and that he took 
medication for a bipolar disorder prior to service.  He 
indicated that his father died in December 1978, when he was 
on post-guard duty, and that upon return to service he no 
longer wanted t be there because he was in mourning for his 
father.  He indicated that he had some psychiatric treatment 
while in service, and it is noted that in one of his court 
martial proceedings it said that his personality had changed 
to an aggressive nature.  Thereafter, his lack of performance 
in the military continued.  He discussed his court martial, 
and the events leading to his time in Leavenworth.  

As discussed earlier, in April 2003, the Board remanded the 
claim for further development of the record and to have the 
veteran examined by VA.  VA treatment records obtained from 
the VA Medical Center in Fresno, were discussed above.  

In April 2004, the veteran underwent VA examination for 
mental disorders.  The claims folder was provided and 
reviewed.  The examiner documented his review of both volumes 
of the claims folder and reported on the psychiatric 
evaluations and diagnoses in the folder.  The examiner also 
reported on the veteran's military history, civilian history, 
treatment history, social adjustment, and occupational 
adjustment, all in great detail.  The diagnosis was Axis I, 
psychosis, not otherwise specified with polysubstance abuse 
in remission; Axis II, personality disorder, not otherwise 
specified; and Axis V, global assessment of functioning 28, 
behavior influenced by delusions and hallucinations.  

In the diagnostic analysis, the examiner stated:

In my opinion, [the veteran] is psychotic.  He also 
has a severe personality disorder and has a long 
history of substance abuse.  The use of these 
substances may well have induced secondary problems 
with his mood and/or thought process.  There is no 
evidence that his military service was related to any 
of his later problems.  During his military service, 
his personality disorder was apparent in that he had 
ongoing conduct problems.  He did attempt to get help 
with a substance abuse problem and was treated while 
on active duty.  There is no indication that he was 
psychotic at that time and he was certainly in a 
situation in which he was being observed.  The first 
mention of a diagnosable thought disorder is in the 
records from prison, some five years at least after he 
left active duty.  As indicated above, [the veteran] 
does have multiple mental disorders.  There have been 
no remissions.  

In the opinions section, the examiner stated:

The claims folder was reviewed, including service 
medical records, prison medical records, Fresno VA 
records, and the BVA remand.  In my opinion, [the 
veteran's] personality disorder, not otherwise 
specified, is long-standing and predated his entry 
into the military.  I do not believe that it had its 
onset while he was on active duty or is in any way 
related to his military service.  I do believe that 
his polysubstance abuse was manifested in that he 
sought treatment for his alcohol abuse while he was on 
active duty.  There is no indication, however, that 
his military service played any significant part in 
his later substance abuse and its sequelae impact on 
his disturbances of thought and affect.  

He apparently has a psychosis that developed no 
earlier than when he was evaluated in prison a number 
of years after he left active duty.  There is no 
evidence that [the veteran's] thought disorder is 
related to the military at all.  I believe that the 
fact that the records show that his personality 
changed and he became aggressive while drinking does 
not reflect any kind of mental changes that occurred 
during the military.  Disinhibition under the 
influence of intoxicants is not an abnormal response, 
and his personality disorder was likely the reason for 
the aggression. 

In my opinion, based upon the clinical interview with 
[the veteran] and upon careful evaluation of [the 
veteran's] record as contained in his claims folder, I 
conclude that his psychosis was not caused by, the 
result of, or aggravated by his military service.  His 
substance abuse and sequelae were not caused by, a 
result of, or aggravated by his military service.  His 
personality disorder, more likely than not, predated 
his military service and continued unchanged 
throughout it. 


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychoses to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).


A.  Acquired psychiatric disorder

The Board finds that the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disorder.  No psychiatric disorder was diagnosed 
during active service.  The first evidence of a diagnosis of 
psychiatric disorder is in the post-service treatment records 
from prison, dated in January 1992, approximately 8 years 
after service separation.  The claims file does not contain 
competent evidence showing that there is a nexus between the 
current acquired psychiatric disorder, most recently 
diagnosed by VA as psychosis, and the veteran's active 
service.  See 38 U.S.C.A. § 1131.  In fact, as reported in 
great detail above, the VA examiner who evaluated the veteran 
in April 2004 clearly determined that the veteran's current 
psychosis and all other psychiatric disorders were not the 
result of his military service.  The VA examiner in April 
2004 reviewed the claims folder at length and interviewed the 
veteran before rendering these opinions.  His opinion is 
highly persuasive and not refuted by the other evidence of 
record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
No examiner has indicated that the veteran has a psychiatric 
disorder related to his military service.  

The veteran's contentions that he has an acquired psychiatric 
disorder as a result of his service, to include the fact that 
his father died in December 1978, which had an adverse affect 
on his psychological state of mind, and in turn lead to 
disciplinary problems, have been considered.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
noted above, there is no competent medical evidence of record 
relating the veteran's current psychiatric disorder to his 
military service.  

Finally, there is no evidence of a psychosis dated within one 
year of separation from active duty service, such that 
service connection is warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be 
denied.

In sum, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran's acquired 
psychiatric disorder began in service, was diagnosed within 
one year from service, or is otherwise related to service.  
The claim for an acquired psychiatric disorder is denied.

To the extent that the veteran has been diagnosed as having a 
personality disorder, personality disorders are not diseases 
or injuries within the meaning of applicable law.  38 C.F.R. 
§§ 3.303(c), 4.9 (2003).  There is a lack of entitlement 
under the law to service connection for these conditions.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  


B.  Alcohol and drug abuse

The veteran filed his service connection claim in June 1994, 
asserting that his current alcohol and drug abuse began in 
service in 1978.  In other words, he is seeking direct 
service connection for a disability that is a result of his 
alcohol and drug abuse.  The post-service record is complete 
and was reported in detail above; including the veteran's 
post-service situations with alcohol and drug abuse.

Nonetheless, section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, Section 8052 also amended 
38 U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).

38 C.F.R. § 3.301(a) provides in relevant part that direct 
service connection may be granted only when a disability was 
incurred or aggravated in line of duty and, for claims filed 
after October 31, 1990, not as the result of abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.  Drug abuse is defined as 
"the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects."  38 
C.F.R. § 3.1(m) was amended to provide that the term "in the 
line of duty" excludes any injury or disease that was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, that was a result of his or her 
abuse of alcohol or drugs.

Given the above law and regulations, the issue of entitlement 
to service connection for alcohol and drug abuse on a direct 
basis is solely a question of law.  The provisions discussed 
above clearly preclude the granting of benefits for 
disabilities that result from the veteran's abuse of alcohol 
or drugs.  The Board must therefore deny the claim due to the 
lack of entitlement under the law.  See Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).




ORDER

Service connection for an acquired psychiatric disorder is 
denied. 

Service connection for alcohol and drug abuse is denied.


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



